UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34263 Impax Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 65-0403311 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30831 Huntwood Avenue, Hayward, CA (Address of principal executive offices) (Zip Code) (510) 240-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of October 26, 2012, there were 68,308,972 shares of the registrant’s common stock outstanding. Impax Laboratories, Inc. INDEX PART I: FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 3 - Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 - Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 4 - Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 5 - Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 6 - Notes to Interim Consolidated Financial Statements 8 Item 2: Management’s Discussion and Analysis of Results of Operations and Financial Condition 43 Item 3: Quantitative and Qualitative Disclosures About Market Risk 70 Item 4: Controls and Procedures 70 PART II: OTHER INFORMATION Item 1: Legal Proceedings 71 Item 1A: Risk Factors 71 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 71 Item 3: Defaults Upon Senior Securities 72 Item 4: Mine Safety Disclosures 72 Item 5: Other Information 72 Item 6: Exhibits 73 SIGNATURES EXHIBIT INDEX 2 PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Impax Laboratories, Inc. CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share and per share data) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventory, net Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other assets Deferred income taxes 28 Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued profit sharing and royalty expenses Accrued income taxes payable Accrued product licensing payments Deferred revenue Total current liabilities Deferred revenue Other liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $0.01 par value, 2,000,000 shares authorized, 0 shares outstanding at September 30, 2012 and December 31, 2011 Common stock, $0.01 par value, 90,000,000 shares authorized and 67,853,871 and 66,748,336 shares issued at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Treasury stock - 243,729 shares ) ) Accumulated other comprehensive income Retained earnings Noncontrolling interest ) 65 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these interim consolidated financial statements. 3 Impax Laboratories, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except share and per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenues: Global Product sales, net $ Impax Product sales, net Rx Partner OTC Partner Research Partner Promotional Partner Total revenues Cost of revenues Gross profit Operating expenses: Research and development Patent litigation (recovery) expense ) Selling, general and administrative Total operating expenses Income from operations Other income (expense), net 46 69 ) ) Interest income Interest expense ) Income before income taxes Provision for income taxes Net income before noncontrolling interest Add back loss attributable to noncontrolling interest 40 39 67 Net income $ Net Income per share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 Impax Laboratories, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (amounts in thousands) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net income $ Currency translation adjustments ) ) Comprehensive income $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 5 Impax Laboratories, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) (unaudited) Nine Months Ended September 30, September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Recognition of deferred charge-Zomig® royalty In-process research and development charge Accretion of interest income on short-term investments ) ) Income taxes ) Tax benefit related to the exercise of employee stock options ) ) Deferred revenue Deferred product manufacturing costs ) ) Recognition of deferred revenue ) ) Amortization of deferred product manufacturing costs Accrued profit sharing and royalty expense Payments of profit sharing and royalty expense ) ) Share-based compensation expense Bad debt expense Changes in certain assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchase of short-term investments ) ) Maturities of short-term investments Purchases of property, plant and equipment ) ) Payments for product licensing rights ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Tax benefit related to the exercise of employee stock options and restricted stock Proceeds from exercise of stock options and ESPP Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 6 Supplemental disclosure of non-cash investing and financing activities: Nine Months Ended (in $000’s) September 30, September 30, Cash paid for interest $ 15 $ Cash paid for income taxes $ $ Accrued vendor invoices of approximately $6,677,000 and $5,941,000 at September 30, 2012 and 2011, respectively, are excluded from the purchase of property, plant, and equipment and the change in accounts payable and accrued expenses.Depreciation expense was $3,764,000 and $3,361,000 for the three months ended September 30, 2012 and 2011, respectively, and was $10,577,000 and $11,360,000 for the nine months ended September 30, 2012 and 2011, respectively. The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 7 NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. THE COMPANY & BASIS OF PRESENTATION Impax Laboratories, Inc. (“Impax” or “Company”) is a technology-based, specialty pharmaceutical company. The Company has two reportable segments, referred to as the “Global Pharmaceuticals Division” (“Global Division”) and the “Impax Pharmaceuticals Division” (“Impax Division”). The Global Division develops, manufactures, sells, and distributes generic pharmaceutical products primarily through four sales channels: the “Global products” sales channel, for generic pharmaceutical prescription products the Company sells directly to wholesalers, large retail drug chains, and others; the “Private Label” sales channel, for generic pharmaceutical over-the-counter (“OTC”) and prescription products the Company sells to unrelated third-party customers who in-turn sell the product to third parties under their own label; the “Rx Partner” sales channel, for generic prescription products sold through unrelated third-party pharmaceutical entities under their own label pursuant to alliance agreements; and the “OTC Partner” sales channel, for generic pharmaceutical OTC products sold through unrelated third-party pharmaceutical entities under their own label pursuant to alliance agreements.Revenues from the “Global Products” sales channel and the “Private Label” sales channel are reported under the caption “Global Product sales, net” on the consolidated statement of operations. The Company also generates revenue from research and development services provided under a joint development agreement with an unrelated third party pharmaceutical company, and reports such revenue under the caption “Research Partner” revenue on the consolidated statement of operations. The Company provides these services through the research and development group in the Global Division. The Impax Division is engaged in the development of proprietary brand pharmaceutical products that the Company believes represent improvements to already-approved pharmaceutical products addressing central nervous system (“CNS”) disorders. The Impax Division is also engaged in the sale and distribution of Zomig® (zolmitriptan) products, indicated for the treatment of migraine headaches, under the terms of a Distribution, License, Development and Supply Agreement (“AZ Agreement”) with AstraZeneca UK Limited (“AstraZeneca”) in the United States and in certain U.S. territories. In California, the Company utilizes a combination of owned and leased facilities mainly located in Hayward. The Company’s primary properties in California consist of a leased office building used as the Company’s corporate headquarters, in addition to five properties it owns, including two research and development center facilities, and a manufacturing facility. Additionally, the Company leases three facilities in Hayward and Fremont, utilized for additional research and development, administrative services, and equipment storage. In Pennsylvania, the Company owns a packaging, warehousing, and distribution center located in Philadelphia and leases a facility in New Britain used for sales and marketing, finance, and administrative personnel, as well as providing additional warehouse space. Outside the United States, in Taiwan, R.O.C., the Company owns a manufacturing facility. The accompanying unaudited interim consolidated financial statements of the Company, have been prepared based upon United States Securities and Exchange Commission (“SEC”) rules permitting reduced disclosure for interim periods, and include all adjustments necessary for a fair presentation of statements of operations, statements of cash flows, and financial condition for the interim periods shown, including normal recurring accruals and other items.While certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to SEC rules and regulations, the Company believes the disclosures are adequate to make the information presented not misleading. The unaudited interim consolidated financial statements of the Company include the accounts of the operating parent company, Impax Laboratories, Inc., its wholly-owned subsidiary, Impax Laboratories (Taiwan) Inc., and an equity investment in Prohealth Biotech, Inc. (“Prohealth”), in which the Company held a 57.54% majority ownership interest at September 30, 2012. All significant intercompany accounts and transactions have been eliminated. The unaudited results of operations and cash flows for the interim period are not necessarily indicative of the results of the Company’s operations for any other interim period or for the full year ending December 31, 2012.The unaudited interim consolidated financial statements and footnotes should be read in conjunction with the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 as filed with the SEC, wherein a more complete discussion of significant accounting policies and certain other information can be found. 8 The preparation of financial statements in conformity with GAAP and the rules and regulations of the SEC requires the use of estimates and assumptions, based on complex judgments considered reasonable, which affect the reported amounts of assets and liabilities and disclosure of contingent assets and contingent liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.The most significant judgments are employed in estimates used in determining values of tangible and intangible assets, legal contingencies, tax assets and tax liabilities, fair value of share-based compensation related to equity incentive awards issued to employees and directors, and estimates used in applying the Company’s revenue recognition policy including those related to accrued chargebacks, rebates, product returns, Medicare, Medicaid, and other government rebate programs, shelf-stock adjustments, and the timing and amount of deferred and recognized revenue and deferred and amortized product manufacturing costs related to alliance and collaboration agreements.Actual results may differ from estimated results.Certain prior year amounts have been reclassified to conform to the current year presentation. In the normal course of business, the Company is subject to loss contingencies, such as legal proceedings and claims arising out of its business, covering a wide range of matters, including, among others, patent litigation, and product and clinical trial liability.In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standard Codification (“ASC”) Topic 450, "Contingencies", the Company records accrued loss contingencies when it is probable a liability has been incurred and the amount of loss can be reasonably estimated.The Company, in accordance with FASB ASC Topic 450, does not recognize gain contingencies until realized. 9 2. REVENUE RECOGNITION The Company recognizes revenue when the earnings process is complete, which under SEC Staff Accounting Bulletin No. 104, Topic No. 13, “Revenue Recognition” (“SAB 104”), is when revenue is realized or realizable and earned, there is persuasive evidence a revenue arrangement exists, delivery of goods or services has occurred, the sales price is fixed or determinable, and collectability is reasonably assured. The Company accounts for revenue arrangements with multiple deliverables in accordance with FASB ASC Topic 605-25, revenue recognition for arrangements with multiple elements, which addresses the determination of whether an arrangement involving multiple deliverables contains more than one unit of accounting. A delivered item within an arrangement is considered a separate unit of accounting only if both of the following criteria are met: · the delivered item has value to the customer on a stand-alone basis; and · if the arrangement includes a general right of return relative to the delivered item, delivery or performance of the undelivered item is considered probable and substantially in the control of the vendor. Under FASB ASC Topic 605-25, if both of the criteria above are not met, then separate accounting for the individual deliverables is not appropriate. Revenue recognition for arrangements with multiple deliverables constituting a single unit of accounting is recognized generally over the greater of the term of the arrangement or the expected period of performance, either on a straight-line basis or on a modified proportional performance basis. The Company accounts for milestones related to research and development activities in accordance with FASB ASC Topic 605-28, milestone method of revenue recognition.FASB ASC Topic 605-28 allows for the recognition of consideration, which is contingent on the achievement of a substantive milestone, in its entirety in the period the milestone is achieved.A milestone is considered to be substantive if all of the following criteria are met:the milestone is commensurate with either: (1) the performance required to achieve the milestone, or (2) the enhancement of the value of the delivered items resulting from the performance required to achieve the milestone; the milestone relates solely to past performance; and, the milestone is reasonable relative to all of the deliverables and payment terms within the agreement. Global Product sales, net, and Impax Product sales, net: The “Global Product sales, net” and “Impax Product sales, net” line items of the statement of operations, include revenue recognized related to shipments of generic and branded pharmaceutical products to the Company’s customers, primarily drug wholesalers and retail chains. Gross sales revenue is recognized at the time title and risk of loss passes to the customer, which is generally when product is received by the customer. Global and Impax Product revenue, net may include deductions from the gross sales price related to estimates for chargebacks, rebates, distribution service fees, returns, shelf-stock, and other pricing adjustments. The Company records an estimate for these deductions in the same period when the revenue is recognized. A summary of each of these deductions is as follows: Chargebacks The Company has agreements establishing contract prices for certain products with certain indirect customers, such as managed care organizations, hospitals and government agencies who purchase products from drug wholesalers. The contract prices are lower than the prices the customer would otherwise pay to the wholesaler, and the price difference is referred to as a chargeback, which generally takes the form of a credit memo issued by the Company to reduce the invoiced gross selling price charged to the wholesaler. An estimated accrued provision for chargeback deductions is recognized at the time of product shipment. The primary factors considered when estimating the provision for chargebacks are the average historical chargeback credits given, the mix of products shipped, and the amount of inventory on hand at the major drug wholesalers with whom the Company does business.The Company also monitors actual chargebacks granted and compares them to the estimated provision for chargebacks to assess the reasonableness of the chargeback reserve at each quarterly balance sheet date. 10 2. REVENUE RECOGNITION (continued) Rebates The Company maintains various rebate programs with its customers in an effort to maintain a competitive position in the marketplace and to promote sales and customer loyalty. The rebates generally take the form of a credit memo to reduce the invoiced gross selling price charged to a customer for products shipped. An estimated accrued provision for rebate deductions is recognized at the time of product shipment. The primary factors the Company considers when estimating the provision for rebates are the average historical experience of aggregate credits issued, the mix of products shipped and the historical relationship of rebates as a percentage of total gross product sales, the contract terms and conditions of the various rebate programs in effect at the time of shipment, and the amount of inventory on hand at the major drug wholesalers with whom the Company does business.The Company also monitors actual rebates granted and compares them to the estimated provision for rebates to assess the reasonableness of the rebate reserve at each quarterly balance sheet date. Distribution Service Fees The Company pays distribution service fees to several of its wholesaler customers related to sales of its Impax Products.The wholesalers are generally obligated to provide the Company with periodic outbound sales information as well as inventory levels of the Company’s Impax Products held in their warehouses.Additionally, the wholesalers have agreed to manage the variability of their purchases and inventory levels within specified days on hand limits.An accrued provision for distribution service fees is recognized at the time products are shipped to wholesalers. Returns The Company allows its customers to return product if approved by authorized personnel in writing or by telephone with the lot number and expiration date accompanying any request and if such products are returned within six months prior to or until twelve months following, the products’ expiration date.The Company estimates and recognizes an accrued provision for product returns as a percentage of gross sales based upon historical experience.The product return reserve is estimated using a historical lag period, which is the time between when the product is sold and when it is ultimately returned and estimated return rates which may be adjusted based on various assumptions including changes to internal policies and procedures, changes in business practices, and commercial terms with customers, competitive position of each product, amount of inventory in the wholesaler supply chain, the introduction of new products, and changes in market sales information.The Company also considers other factors, including significant market changes which may impact future expected returns, and actual product returns.The Company monitors actual returns on a quarterly basis and may record specific provisions for returns it believes are not covered by historical percentages. Shelf-Stock Adjustments Based upon competitive market conditions, the Company may reduce the selling price of certain Global Division products.The Company may issue a credit against the sales amount to a customer based upon their remaining inventory of the product in question, provided the customer agrees to continue to make future purchases of product from the Company.This type of customer credit is referred to as a shelf-stock adjustment, which is the difference between the original selling price and the revised lower sales price, multiplied by an estimate of the number of product units on hand at a given date. Decreases in selling prices are discretionary decisions made by the Company in response to market conditions, including estimated launch dates of competing products and declines in market price.The Company records an estimate for shelf-stock adjustments in the period it agrees to grant such a credit memo to a customer. Medicaid As required by law, the Company provides a rebate on drugs dispensed under the Medicaid program. The Company determines its estimated Medicaid rebate accrual primarily based on historical experience of claims submitted by the various states and other jurisdictions and any new information regarding changes in the Medicaid program which may impact the Company’s estimate of Medicaid rebates. In determining the appropriate accrual amount, the Company considers historical payment rates and processing lag for outstanding claims and payments. The Company records estimates for Medicaid rebates as a deduction from gross sales, with corresponding adjustment to accrued liabilities. 11 2. REVENUE RECOGNITION (continued) Cash Discounts The Company offers cash discounts to its customers, generally 2% of the gross selling price, as an incentive for paying within invoice terms, which generally range from 30 to 90 days. An estimate of cash discounts is recorded in the same period when revenue is recognized. Rx Partner and OTC Partner: The “Rx Partner” and “OTC Partner” line items of the statement of operations include revenue recognized under alliance and collaboration agreements between the Company and unrelated third-party pharmaceutical companies. The Company has entered into these alliance agreements to develop marketing and/or distribution relationships with its partners to fully leverage its technology platform. The Rx Partners and OTC Partners alliance agreements obligate the Company to deliver multiple goods and/or services over extended periods. Such deliverables include manufactured pharmaceutical products, exclusive and semi-exclusive marketing rights, distribution licenses, and research and development services, among others. In exchange for these deliverables, the Company receives payments from its alliance agreement partners for product shipments and/or the provision of research and development services, and may also receive royalty, profit sharing, and/or upfront or periodic milestone payments. Revenue received from the alliance agreement partners for product shipments under these agreements is not subject to deductions for chargebacks, rebates, product returns, and other pricing adjustments.Royalty and profit sharing amounts the Company receives under these agreements are calculated by the respective alliance agreement partner, with such royalty and profit share amounts generally based upon estimates of net product sales or gross profit which include estimates of deductions for chargebacks, rebates, product returns, and other adjustments the alliance agreement partners may negotiate with their respective customers.The Company records the alliance agreement partner's adjustments to such estimated amounts in the period the alliance agreement partner reports the amounts to the Company. The Company applies the guidance of ASC 605-25 “Multiple Element Arrangements” to the Strategic Alliance Agreement with Teva Pharmaceuticals Curacao N.V., a subsidiary of Teva Pharmaceutical Industries Limited (“Teva Agreement”).The Company looks to the underlying delivery of goods and/or services which give rise to the payment of consideration under the Teva Agreement to determine the appropriate revenue recognition.The Company initially defers consideration received as a result of research and development-related activities performed under the Teva Agreement.The Company recognizes deferred revenue on a straight-line basis over the Company’s expected period of performance of such services. Consideration received as a result of the manufacture and delivery of products under the Teva Agreement is recognized at the time title and risk of loss passes to the customer which is generally when product is received by Teva.The Company recognizes profit share revenue in the period earned. OTC Partner revenue is related to an agreement with Pfizer Inc. (formerly Wyeth) with respect to supply of an over-the-counter pharmaceutical product and related research and development services.The Company initially defers all revenue earned under the OTC Partner agreement.The Company also defers direct product manufacturing costs to the extent such costs are reimbursable by the OTC Partner.Product manufacturing costs in excess of amounts reimbursable by the OTC Partner are recognized as current period cost of revenue.The Company recognizes revenue as OTC Partner revenue and amortizes deferred product manufacturing costs as cost of revenues as it fulfills contractual obligations. Revenue is recognized and associated costs are amortized over the agreement’s term of the arrangement or the expected period of performance, using a modified proportional performance method.Under the modified proportional performance method of revenue recognition utilized by the Company, the amount recognized in the period of initial recognition is based upon the number of years elapsed under the alliance and collaboration agreement relative to the estimated total length of the recognition period. Under this method, the amount of revenue recognized in the year of initial recognition is determined by multiplying the total amount realized by a fraction, the numerator of which is the then current year of the alliance and collaboration agreement and the denominator of which is the total estimated life of the alliance and collaboration agreement. The amount recognized as revenue during each remaining year is an equal pro rata amount. Finally, cumulative revenue recognized is limited to the extent of cash collected and/or the fair value received. The result of the modified proportional performance method is a greater portion of the revenue is recognized in the initial period with the remaining balance being recognized ratably over either the remaining life of the arrangement or the expected period of performance of the alliance and collaboration agreement. 12 2. REVENUE RECOGNITION (continued) Research Partner: The “Research Partner” line item of the statement of operations includes revenue recognized under development agreements with unrelated third-party pharmaceutical companies.The development agreements generally obligate the Company to provide research and development services over multiple periods.In exchange for this service, the Company received upfront payments upon signing of each development agreement and is eligible to receive contingent milestone payments, based upon the achievement of contractually specified events.Additionally, the Company may also receive royalty payments from the sale, if any, of a successfully developed and commercialized product under one of these development agreements.Revenue received from the achievement of contingent research and development milestones, if any, will be recognized in its entirety in the period when such payment is earned.Royalty fee income, if any, will be recognized by the Company in the period when the revenue is earned. Promotional Partner: The “Promotional Partner” line item of the statement of operations includes revenue recognized under a promotional services agreement with unrelated third-party pharmaceutical companies.The promotional services agreement obligated the Company to provide physician detailing sales calls services to promote its partners’ branded drug products over multiple periods.In exchange for this service, the Company received fixed fees generally based on either the number of sales force representatives utilized in providing the services, or the number of sales calls made up to contractual maximum amounts.The Company recognized revenue from providing physician detailing sales calls services as the services were provided in the period when they were earned. The Company’s obligation to provide physician detailing sales calls under the promotional services agreement ended on June 30, 2012. Shipping and Handling Fees and Costs Shipping and handling fees related to sales transactions are recorded as selling expense. 13 3. RECENT ACCOUNTING PRONOUNCEMENTS In May 2011, the FASB amended its guidance about fair value measurement and disclosure. The new guidance was issued in conjunction with a new International Financial Reporting Standards ("IFRS") fair value measurement standard aimed at updating IFRS to conform to U.S. GAAP. The new FASB guidance will result in some additional disclosure requirements; however, it does not result in significant modifications to existing FASB guidance with respect to fair value measurement and disclosure.The Company was required to adopt this guidance on January 1, 2012, and it did not have a material impact on the Company’s consolidated financial statements. In December 2011, the FASB issued its updated guidance on balance sheet offsetting. This new standard provides guidance to determine when offsetting in the balance sheet is appropriate. The guidance is designed to enhance disclosures by requiring improved information about financial instruments and derivative instruments.The goal is to provide users of the financial statements the ability to evaluate the effect or potential effect of netting arrangements on an entity's statement of financial position. This guidance will only impact the disclosures within an entity's financial statements and notes to the financial statements and does not result in a change to the accounting treatment of financial instruments and derivative instruments. The Company is required to adopt this guidance on January 1, 2013, and does not expect adoption to have a material impact on the Company’s consolidated financial statements. 4. INVESTMENTS Investments consist of commercial paper, corporate bonds, medium-term notes, government sponsored enterprise obligations and certificates of deposit.The Company’s policy is to invest in only high quality “AAA-rated” or investment-grade securities.Investments in debt securities are accounted for as ‘held-to-maturity’ and are recorded at amortized cost, which approximates fair value, generally based upon observable market values of similar securities.The Company has historically held all investments in debt securities until maturity, and has the ability and intent to continue to do so.All of the Company’s investments have remaining contractual maturities of less than 12 months and are classified as short-term.Upon maturity, the Company uses a specific identification method. A summary of short-term investments as of September 30, 2012 and December 31, 2011 follows: (in $000’s) Amortized Gross Unrecognized Gross Unrecognized Fair September 30, 2012 Cost Gains Losses Value Commercial paper $ $ 33 $ $ Government sponsored enterprise obligations 5 Corporate bonds 26 (3
